Citation Nr: 0803105	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  01-07 607	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial increased evaluation for post-
traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.

REPRESENTATION

Veteran represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel

ORDER TO VACATE

The veteran had active duty from April 1944 to October 1945.

In May 2007, the representative sent a letter to the Board 
identifying outstanding treatment records from the Jersey 
City VA Medical Center.  On June 4, 2007, the Board denied 
the veteran's initial increased rating claim for PTSD.  The 
identified evidence was not associated with the claims folder 
at the time of the June 4, 2007 decision.  The veteran 
subsequently filed a motion for reconsideration.  

The Board's June 2007 decision was not based on consideration 
of all the available evidence.  VA is considered to have 
constructive notice of medical records in VA's possession.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Board may vacate an appellate decision when a veteran is 
denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002 
& Supp. 2007); 38 C.F.R. § 20.904 (2008).  Therefore, in 
order to assure due process of law and to afford the veteran 
every equitable consideration, the Board's decision of June 
4, 2007 is hereby vacated.  38 U.S.C.A. 7104(a) (West 2002 & 
Supp. 2007); 38 C.F.R. 20.904 (2008).  A new decision will be 
entered as if the June 4, 2007 decision by the Board had 
never been issued.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



